599 S.E.2d 404 (2004)
358 N.C. 545
Susan NORMAN
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 52P04-2.
Supreme Court of North Carolina.
June 24, 2004.
Daniel J. Park, Elkin, for Norman.
William H. Borden, Special Deputy Attorney General, for NCDOT.

ORDER
Upon consideration of the petition filed by Plaintiff on the 20th day of April 2004 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*405 "Denied by order of the Court in conference, this the 24th day of June 2004."